DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0177873 A1 (“Li”). 
Regarding claim 1, Li discloses a method of decoding video data, the method comprising: decoding a merge subblock flag specifying whether subblock-based inter prediction parameters for a coding unit are inferred from neighbouring blocks (e.g. see sub_block_flag indicates sub-block merge prediction mode, e.g. see at least paragraphs [0116]-[0117]); and decoding a motion vector difference merge flag (e.g. see mmvd_info in the table in paragraph [0151], e.g. see MMVD related syntax element, e.g. “base_mv_idx”, that selects the base motion vector from a merge candidate list, paragraphs [0106], [0145]) if a value of the merge subblock flag is equal to zero (e.g. see when sub_block_flag is set to 1, a motion vector for the current block is to be generated according to the sub-block merge prediction mode, e.g. see at least paragraphs [0116]-[0117], and see if statements involving mmvd_flag and sub_block_merge_flag in the table paragraph [0151]; thus, when sub_block_merge_flag is set to 0, the motion vector for the current block is not to be generated according to the sub-block merge prediction mode) and a value of a motion vector difference flag is equal to one (e.g. see mmvd_flag set to 1 when the motion vector for the current block is to be generated according to MMVD mode, e.g. see at least paragraphs [0108]-[0109], and see if statements involving mmvd_flag and sub_block_merge_flag in the table paragraph [0151]),  wherein: the motion vector difference merge flag specifies that a prediction parameter with a motion vector difference is used (e.g. see base_mv_idx  specifies the base motion vector selected to be used with the difference, e.g. see at least paragraphs [0106], [0145]), and the motion vector difference flag specifies whether a merge mode with motion vector difference is enabled (e.g. see mmvd_flag indicates merge with motion vector difference mode, e.g. see at least paragraphs [0108]-[0109]).  
Regarding claim 4, Li further discloses further comprising: decoding a combination flag specifying whether a combined inter-picture merge and intra- picture prediction is applied for a coding unit by using the merge subblock flag and a flag for the combined inter-picture merge and intra-picture prediction (e.g. see MHIntra_flag, table 1 and the table in paragraph [0151]).  
Regarding claim 7, Li further discloses wherein the program, when executed by the at least one of the one or more processors, further causes the device to: code the merge subblock flag specifying whether the subblock-based inter prediction parameters for the coding unit are inferred from the neighbouring blocks (e.g. see sub_block_flag indicates sub-block merge prediction mode, e.g. see at least paragraphs [0116]-[0117]); and code the motion vector difference merge flag (e.g. see mmvd_info in the table in paragraph [0151], e.g. see MMVD related syntax element, e.g. “base_mv_idx”, that selects the base motion vector from a merge candidate list, paragraphs [0106], [0145]) if the value of the merge subblock flag is equal to zero (e.g. see when sub_block_flag is set to 1, a motion vector for the current block is to be generated according to the sub-block merge prediction mode, e.g. see at least paragraphs [0116]-[0117], and see if statements involving mmvd_flag and sub_block_merge_flag in the table paragraph [0151]; thus, when sub_block_merge_flag is set to 0, the motion vector for the current block is not to be generated according to the sub-block merge prediction mode) and the value of the motion vector difference flag is equal to one (e.g. see mmvd_flag set to 1 when the motion vector for the current block is to be generated according to MMVD mode, e.g. see at least paragraphs [0108]-[0109], and see if statements involving mmvd_flag and sub_block_merge_flag in the table paragraph [0151]).
	Regarding claims 2-3, 5-6, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leleannec et al., US 2022/0078488 A1, discloses MMVD and SMVD combination with motion and prediction models
Li et al., US 2020/0154101 A1, discloses method and apparatus for video coding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485